Citation Nr: 1636540	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  15-14 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral eye disorder. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1945 to December 1946.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that he developed an eye disorder while stationed in Germany that continues to this day as a result of disposing of ammunition and explosive devices for ten months without the benefit of eye protection.  See July 2016 Board Hearing Transcript (Tr.) at 3-4.  He testified that his job performance caused sensations of burning in his eyes and that he was given eye drops to relieve the pain.  Id. at 5.  His service personnel records reflect that his military occupational specialty was munitions worker.  The Veteran is competent to report a burning-type injury to his eyes that was treated with drops during active duty, and his report of such an injury is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Thus, the Board concedes an in-service eye injury.

The Veteran testified that, post-service, his private physician indicated that he had "the worst burnt eyes he['s] ever seen" and that he was prescribed colored contacts in 1946.  Id. at 7.  Medical evidence includes diagnoses of bilateral dry eye syndrome, bilateral cataracts and previous cataract surgery.  See April 2014 VA Treatment Record.  Further, the Veteran submitted an article in July 2016 regarding the relationship between trinitrotoluene, an explosive material, and cataracts.  Based on the above-cited evidence, VA's duty to obtain a medical examination is triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the record suggests that the Veteran receives ongoing VA treatment for his bilateral eye disorder.  As the most recent treatment records are dated from April 2014, any outstanding VA treatment records should be secured on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain all outstanding VA treatment records dated since April 2014.  

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral eye disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail.  

For any eye disability diagnosed, to include bilateral dry eye syndrome and bilateral cataracts, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in or is otherwise related to service.  The examiner is advised that for purposes of providing this medical opinion, please concede the Veteran's description of incurring debris in his eyes during service that resulted in the sensation of burning and required treatment with eye drops.  Discuss the Veteran's statement that, post-service, his private physician indicated that he had "the worst burnt eyes he['s] ever seen," and that he was prescribed colored contacts in 1946.  Additionally, please discuss the article that the Veteran submitted in July 2016 regarding the relationship between trinitrotoluene, an explosive material, and cataracts. 

A complete rationale must be provided.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

3.  Thereafter, and after taking any additional development deemed necessary in light of any evidence received, readjudicate the issue on appeal and issue a Supplemental Statement of the Case, as appropriate.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




